                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN
JEFFREY D. LEISER

        Plaintiff,                                               OPINION and ORDER
   v.
                                                                  Case No. 15-cv-768-slc
KAREN KLOTH, et al.,

        Defendants.

        The court has received the mandate from the Court of Appeals for the Seventh Circuit,

remanding this case with instructions to enter judgment in defendants’ favor on qualified

immunity grounds. (Dkt. 71.)


                                             ORDER

        IT IS ORDERED THAT:

        1)      Plaintiff Jeffrey Leiser’s motion for reconsideration (dkt. 59) is DENIED as moot.

        2)      Defendants’ motion for summary judgment (dkt. 21) is GRANTED.

        3)      The clerk of court is directed to enter judgment accordingly and close this case.




        Entered this 4th day of October, 2019.




                                                     BY THE COURT:

                                                     /s/

                                                     STEPHEN L. CROCKER
                                                     Magistrate Judge
